Title: To John Adams from James McHenry, 6 September 1798
From: McHenry, James
To: Adams, John



Sir.
Trenton 6 Sept. 1798

I had the honour to recieve by this mornings mail your letter dated Quincy Augt. 29 Ulto.
In making out the commissions for General Knox Pinckney & Hamilton, I shall follow the order you prescribe, and date Gen. Knox’s on the first day, General Pinckney’s on the second, and General Hamiltons on the third.
You observe to me “There has been too much intrigue in this business, both with General Washington and me. If I shall ultimately be the dupe of it I am much mistaken in myself.”
Will you excuse the liberty I take in expressing how much I feel affected at this observation; lest you should attach, in your mind, any portion of the intrigues, if any have been employed, to me. It will, Sir, be a relief to me, to be ascertained of your opinion in this particular, because I flatter myself, I can convince you, that abhorring indirect practices, I never even contemplated any; or should you not be convinced, I can immediately retire from a situation, which demands a perfect and mutual confidence between the President and the person filling it.
I have the honour to be, Sir, / with great respect, your most / obt & hble sert.
James McHenry